On May 24, 2012, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301, MCA (2009), to a Three (3) year deferred imposition of sentence. The Court granted the Defendant leave to petition the Court for early release from probation after Two (2) years with the approval of Probation and Parole; given credit for 168 days time already served and other terms and conditions given in the Sentence on May 24, 2012.
On September 26, 2012, the Court revoked the Defendant’s previous Three (3) year deferred imposition of sentence and re-sentenced the Defendant for Count I: Theft, a felony, in violation of Section 45-6-301, MCA (2009), to Five (5) years to the Department of Corrections. The Court strongly recommended placement in the Boot Camp program. The Court granted the Defendant leave to petition the court to modify this sentence upon successful completion of the Boot Camp program; and other terms and conditions given in the Evidentiary and Dispositional Order on September 26,2012.
*27DATED this 31st day of March, 2014.
On February 27, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheeby, Jr., and Katie Green, Montana Office of Public Defender. The State was represented by Susan Weber, Deputy Cascade County Attorney. Ms. Weber appeared by Vision Net from Great Falls, Montana, due to severe weather and traveling conditions.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.